Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 1of/7

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE FILED:__ 6/23/2021

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHAD BELL,
Case No.: 1:20-cv-3036(AJIN)
Plaintiif,
. STIPULATED ORDER OF
-against- CONFIDENTIALITY
KONE INC, and SCHINDLER ELEVATOR.
CORPORATION,
Defendants.

 

 

In order to preserve and maintain the confidentiality of protected confidential,
commercial and proprietary information to be produced by the parties in this action, it is hereby
stipulated and agreed by the partics through their respective counsel, subject to the approval of
the Court, that the following Stipulated Order of Confidentiality be so-ordered:

1. Documents to be produced by the parties in this litigation which contain
confidential information shall hereafter be referred to as “Protected Documents.” Any document
or any information designated as “Subject to Protective Order,” “Confidential,” or other similar
language in accordance with the provisions of this Order shall only be used, shown or disclosed
as provided in this Order.

2. As used in this Order, the term “documents” means all written material,
photos, videos, and all other tangible items, produced in whatever format (¢.g., hard copy,
electronic, digital, etc.) and on whatever media (e.g., hard copy, videotape, computer diskette,

CD-ROM, DVD, hard drive or otherwise).

5959827-1
Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 2 of 7

3. The burden of proving that a Protected Document contains confidential technical
and/or medical information is on the party asserting that said material constitutes a Protected
Document. Prior to designating any material as “Confidential”, a party must make a bona fide
determination that the material is, in fact, trade secrets, confidential technical information or
other commercially sensitive information. If a party disagrees with the “Confidential”
designation of any document, the party will so notify the designating party in writing. If the
parties are unable to agree, they will then timely apply to this Court to set a hearing for the
purpose of establishing that said document is confidential. Any document so marked as
“Confidential” will continue to be treated as such pending determination by the Court as to its
confidential status.

4, The designation of Protected Documents may be made by marking or placing the
notice “Confidential” or “Subject to Protective Order” or substantially similar notice, on the
document, or, where a copy of the original document is to be produced, on that copy. For the
purposes of this Order, all of plaintiff's medical records shall be considered Confidential and
need not be so designated by any further marking by the parties.

a: Protected Documents and any copies thereof received pursuant to paragraph 6
below shall be maintained confidential by the receiving party, his/her attorney, other
representatives, and expert witnesses, and shall be used only for this litigation and in preparation
for the trial of this matter, subject to the limitations set forth herein.

6, Protected Documents shall be disclosed only to a “Qualified Person.” Qualified

Persons are limited to:

a. Counsel of Record for the parties, and the partics;

5959827-1
Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 3 of 7

b. Non-technical and clerical staff employed by Counsel of Record and
involved in the preparation and trial of this action;

c. Experts and non-attorney consultants retained by the parties for the
preparation or trial of this case, provided that no disclosure shall be made to any
expert or consultant who is employed by a competitor of designating party; and
d. The Court, the Court’s staff, witnesses, and the jury in this case.

A Counsel for each party must make reasonable efforts to insure the individuals
described in paragraphs 6(b) and 6(c) above are “Qualified Persons.”

8. Before receiving access to any Protected Document or the information contained
therein, each person described in paragraphs 6(b) and 6(c) above shall execute a “Written
Assurance” in the form contained in Exhibit A, attached hereto. Counsel for the parties shall
retain each such executed “Written Assurance” and shall keep a list identifying (a) all persons
described in paragraphs 6(b) and 6(c) above to whom Protected Documents have been disclosed,
and (b) all Protected Documents disclosed to such persons,

9, As the Protected Documents may only be distributed to “Qualified Person,”
counsel for the parties, and all persons described in paragraph 6 above, may not post Protected
Documents on any website or intemet accessible document repository, including this Court’s

ECF system.

10. To the extent that Protected Documents or information obtained therefrom are
used in the taking of depositions and/or used as exhibits at trial, such documents or information
shall remain subject to the provisions of this Order, along with the transcript pages of the
deposition testimony and/or trial testimony dealing with the Protected Documents or

information.

5959827-1
Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 4 of 7

11. All documents that are filed with the Court that contain any portion of any
Protected Document or information taken from any Protected Documents shall be filed under
seal in accordance with the Court’s mules regarding the filing of documents subject to a
confidentiality order. To the extent the Protected Document is filed in hard copy it shall be
submitted to the Court in an envelope which shall be endorsed with the title of the action to
which it pertains, an indication of the nature of the contents of such sealed envelope or other
container, the phrase “Subject to Stipulation and Order of Confidentiality,” and a statement
substantially in the following form: “This envelope or container shall not be opened without
order of the Court, except by officers of the Court and counsel of record, who, after reviewing
the contents, shall return them to the clerk in a sealed envelope or container,”

12. Any court reporter or transcriber who reports or transcribes testimony in this
action shall agree that all “Confidential” information designated as such under this Order shall
remain “Confidential” and shall not be disclosed by them, except pursuant to the terms of this
Order, and that any notes or transcriptions of such testimony (and any accompanying exhibits)
will be retained by the reporter or delivered to counsel of record.

13. Counsel for the parties shall not be required to return the Protected Documents to
the designating party after the conclusion of his case. Counsel may retain the documents
pursuant to the terms of this Order or destroy them at a later date, providing written notice to the
designating party upon doing so.

14.‘ To the extent that any party is requested to produce documents it feels should not
be subject to the sharing provisions of this protective order, all parties hereby reserve the right to
subsequently request that the parties enter into a non-sharing protective order prior to the

production of any such docurnents.

$959827-1
Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 5 of 7

15, Inadvertent or unintentional production of documents or information containing
information which should have been designated as “Confidential” shall not be deemed a waiver
in whole or in part of the party’s claims of confidentiality.

16. This Stipulation and Order of Confidentiality may not be waived, modified,
abandoned or terminated, in whole or part, except by an instrument in writing signed by the
parties and so-ordered by the Court. If any provisions of this Stipulated Order of Confidentiality
shall be held invalid for any reason whatsoever, the remaining provisions shall not be affected
thereby.

17. After termination of this litigation, the provisions of this Order shall continue to
be binding. This Court retains and shall have jurisdiction over the parties and recipients of the
Protected Documents for enforcement of the provisions of this Order following termination of
this litigation,

18. This Stipulated Order of Confidentiality shall be binding upon the parties hereto,
upon their attorneys, and upon the parties” and their attorneys’ successors, executors, personal
representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,
employees, agents, independent contractors, or other persons or organizations over which they
have control,

19. All persons described in paragraph 6 above shall not under any circumstance sell,
offer for sale, advertise, or publicize either the Protected Documents and the Confidential
information contained therein or the fact that.such persons have obtained Protected Documents

and Confidential information,

$959827-1
Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 6 of 7

SO STIPULATED AND AGREED.

Dated: New York, New York
June , 2021

 

 

CONNELL FOLEY LLP

((ouckuni A Bop

Catherine G. Bryan, Esq.

RICHARD K. HERSHMAN, P.L.L,C

   

 

 

Attomeys for Defendant,
Schindler Elevator Corporation
49 West 37" Street, 7" Floor One Newark Center
New York, New York 10018 1085 Raymond Blvd., 19th Floor
(212) 391-7721 Newark, New Jersey 07102

(973) 436-5800

 

 

 

 

 

SO ORDERED: Nothing in this Order affects the parties’
obligation to comply with Rule 4 of the
Ale \) igor Court's Individual Practices in Civil Cases
: governing redactions and filing under seal, or
Hon. Alison J, Nathan, U.S.D.J. with any of the Court's other Individual
6/23/2021 Practices as relevant. SOQ ORDERED.

 

 

 

5959827+1
Case 1:20-cv-03036-AJN Document 40-1 Filed 06/08/21 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHAD BELL,
Plaintiff,
-against-

KONE INC, and SCHINDLER

 

 

ELEVATOR CORPORATION,
Defendants.
State of
County of

that the following statements are true and correct:

Case No.: 1: 20-cv-3036(AIN)
EXHIBIT A

, declares under the penalty of perjury

1, I have read the Stipulated Order of Confidentiality attached hereto and I .

understand its terms and meanings.

2. [ agree that my signature below submits me to the jurisdiction of the United States
District Court for the Southern District of New York in which the action of Chad Bell v. KONE
Inc and Schindler Elevator Corporation, Case No. 1:20-cv-3036, is pending, and binds me to the
provisions of the Stipulated Order of Confidentiality, including to all promises undertaken in the

Order, as if originally agreed by me.
Further Affiant sayeth not.

This the day of. 3 202

Swom to before me this

dayof__ 202.

 

Notary Public

59598271

 

Affiant
